USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1217                      WALDO J. GIBSON, SR.,                      Plaintiff, Appellant,                                v.    CITY OF GARDNER; DENNIS COMEE; JAMES E. COPPOLA; JAMES E.    COPPOLA, JR.; CHARLES J. MANCA, individually and as Mayor;   KATHLEEN LESNESKI; CALVIN BROOKS; JOHN GARSIDE, individually   and as Health Director; DANIEL T. RAJECKI, individually and        and Sanitary Inspector; JOHN DOE, John Doe's 1-20,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS         [Hon. Nathaniel M. Gorton, U.S. District Judge]                              Before                    Selya, Boudin and Lynch,                        Circuit Judges.                                                                                                                                                                     Waldo J. Gibson, Sr. on brief pro se. August 11, 1999                Per Curiam.  We have reviewed the plaintiff-  appellant's brief and the record on appeal.  We affirm  essentially for the reasons stated in the district court's  order, dated July 30, 1998, ruling on plaintiff's response to  the district court's show cause order.  The plaintiff has  failed adequately to demonstrate the existence of federal  jurisdiction.            Affirmed.  Loc. R. 27.1.